DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed February 18, 2021, claims 1, 3-5, 7, and 9-20 are pending in the application.  The applicant has cancelled claims 2, 6, and 8.  The applicant has amended claims 1, 3, 4, 7, 9, 19, and 20.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 1 has been amended to recite, “bins having respective interior containment spaces.”  The specification does not disclose bins having respective interior containment spaces.
Claims 3-5, 7, and 9-18 are rejected for the same reason because claims 3-5, 7, and 9-18 depend from claim 1.
In particular, claim 19 has been amended to recite, “an interior containment space of at least one of the bins.”  The specification does not disclose an interior containment space of a bins.
In particular, claim 20 has been amended to recite, “an interior containment space of at least one of the translatable bins.”  The specification does not disclose an interior containment space of a bin. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fly et al. (US 2014/0350716 A1) in view of Hein (US 2007/0284945 A1).
	Regarding claim 1, Fly discloses:
a tool storage unit ([0047]; FIG. 2A:  200) comprising: 

a body ([0048], [0050], [0051]; FIG. 2A); 


a sensor disposed on the body ([0063], [0065]; FIG. 3A:  113; FIG. 3B:  354) and adapted to detect an event ([0063], [0064], [0076], [0077], [0078]);
 
a processor operably coupled to the sensor ([0057], [0058], [0083]; FIG. 3A:  301) and configured to generate an alert upon detection of the event ([0076], [0080]; FIG. 5F).

Fly does not disclose:

a light adapted to illuminate at least one of the interior containment spaces;

wherein the alert causes the light to be turned on.

	Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), comprising:
a light adapted to illuminate at least one of the interior containment spaces ([0023], [0026]);

the alert causes the light to be turned on ([0024], [0030], [0033], [0037], [0043]; FIG. 2:  26, 30-40; FIG. 3:  26; the light is turned on in response to a signal from a controller; that signal constitutes an alert),

for the benefit that the storage area is illuminated only when an object is placed in or removed from the storage area ([0010], [0038], [0041]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the unit of Fly because that would have enabled the unit to illuminate a bin only when an object is placed in or removed from the bin.
	Regarding claim 3, the above combination does not explicitly disclose that the alert causes the light to be illuminated for a period of time.
Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), wherein the alert causes the light to be illuminated for a period of time ([0043]) for the benefit that once the controller has turned on the light, the light remains on for a period of time to assist the user, and then the light turns off without requiring any further action by the user ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the unit of Fly because that would have enabled the unit to operate so that once the controller has turned on the light, the light remains on for a period of time to assist the user, and then the light turns off without requiring any further action by the user.
Regarding claim 4, the above combination does not explicitly disclose that the processor is configured to cause the light to be turned on upon detection of a first event and cause the light to be turned off upon detection of a second event.
Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), wherein the processor is configured to cause the light to be turned on upon detection of a first event ([0029], [0040], [0041], [0043]) and cause the light to be turned off upon detection of a second event ([0043]) for the benefit that the light is turned on only while an object is moving in the bin ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the unit of Fly because that would have enabled the unit to turn on the light only while an object is moving in the bin.
Regarding claim 14, the above combination does not explicitly disclose that the sensor includes at least one of an infrared sensor, a laser range finder, an optical gate switch, a sonar, a microphone, a hall effect sensor, a magnetic reed switch, a tunneling magnetic resistance, a radio frequency transmitter, a gyroscope, an accelerometer, a capacitor, or a push/pull switch.
Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), wherein the sensor may include a capacitive or infrared sensor ([0028]) for the benefit or employing a type of sensor that can generate signals as a function of objects in proximity thereto ([0028]).
 It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the storage unit of the above combination because that would have enabled the storage unit to employ a type of sensor that can generate signals as a function of objects in proximity thereto ([0028]).
Regarding claim 19, Fly discloses:
an interactive tool storage system for a storage unit having translatable bins ([0012], [0013], [0047], [0050], [0054]; FIG. 2A:  200; FIG. 2B) comprising:

a user interface ([0054]; FIG. 2A:  205);

a sensor system configured to detect an event associated with the storage unit ([0063], [0064], [0065], [0076], [0077], [0078]; FIG. 3A:  113; FIG. 3B:  354);

a communication module ([0057]; FIG. 3A:  303); 

a power module ([0044]; FIG. 3A: 111);

a data processing system operably coupled to the user interface, the light, the sensor system, the communication module, and the power module ([0057], [0058], [0083]; FIG. 3A:  301), and 

wherein the data processing system includes a processor ([0057]; FIG. 3A:  301) configured to:

receive a detection event from the sensor system, the detection event includes a proximity detection of a person or an object ([0063], [0064], [0076], [0077], [0078]); 

generate an alert in response to the detection event; and transmit the alert to the communication module ([0076], [0080]; FIG. 5F).

	Fly does not disclose:

		a light adapted to illuminate an interior space of at least one of the bins;

		a data processing system operably coupled to the light;

		the alert causes the light to be turned on.

Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), comprising:
a light adapted to illuminate an interior space of at least one of the bins ([0023], [0026]);

a data processing system operably coupled to the light ([0024]);
the alert causes the light to be turned on ([0024], [0030], [0033], [0037], [0043]; FIG. 2:  26, 30-40; FIG. 3:  26; the light is turned on in response to a signal from a controller; that signal constitutes an alert),

for the benefit that the storage area is illuminated only when an object is placed in or removed from the storage area ([0010], [0038], [0041]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the unit of Fly because that would have enabled the unit to illuminate a bin only when an object is placed in or removed from the bin.

7.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fly and Hein further in view of Chung (US 2013/0208455 A1).
	Regarding claim 5, the above combination does not disclose that the first event includes movement of at least one of the translatable bins to a first position and the second event includes movement of the at least one of the translatable bins to an originating position.
	Chung, addressing the same problem of how to illuminate a storage bin, teaches an illumination device applied in a pull-out cabinet (or a drawer) to provide illuminations to the pull-out cabinet ([0002]), wherein the first event includes movement of at least one of the translatable bins to a first position and the second event includes movement of the at least one of the translatable bins to an originating position ([0022]), for the benefit of turning on the light when the drawer is open and light is needed and turning off the light when the drawer is closed and light is not needed, thereby avoiding wasting unnecessary electric energy ([0022]).  
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chung with the storage unit of the above combination because that would have enabled the storage unit to turn on a light when a drawer is open and light is needed and turn off the light when the drawer is closed and light is not needed, thereby avoiding wasting unnecessary electric energy. 
	Regarding claim 7, the above combination does not disclose that the event further includes movement of at least one of the translatable bins.
Chung, addressing the same problem of how to illuminate a storage bin, teaches an illumination device applied in a pull-out cabinet (or a drawer) to provide illuminations to the pull-out cabinet ([0002]), wherein that the event further includes movement of at least one of the translatable bins ([0022]), for the benefit of turning on the light when the drawer is open and light is needed and turning off the light when the drawer is closed and light is not needed, thereby avoiding wasting unnecessary electric energy ([0022]).  
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chung with the storage unit of the above combination because that would have enabled the storage unit to turn on a light when a drawer is open and light is needed and turn off the light when the drawer is closed and light is not needed, thereby avoiding wasting unnecessary electric energy. 
8.	Claims 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fly and Hein further in view of Thyen (US 7,847,675 B1).
Regarding claim 9, the above combination does not explicitly disclose that the alert further includes actuating a lock.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the alert includes actuating a lock (col. 18, lines 28-41; col. 19, lines 3-13; FIG. 229) for the benefit that access to a cabinet is granted only to an authorized person (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to grant access only to an authorized person. 
Regarding claim 10, the above combination does not explicitly disclose that the alert further includes actuating the lock to an unlocked position upon the proximity detection of the object.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the alert further includes actuating the lock to an unlocked position upon the proximity detection of the object (col. 18, lines 28-41; col. 19, lines 3-13; FIG. 229) for the benefit that access to a cabinet is granted only to an authorized person (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to grant access only to an authorized person. 
Regarding claim 11, the above combination does not explicitly disclose that the alert includes actuating the lock to a locked position upon expiration of the proximity detection.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the alert includes actuating the lock to a locked position upon expiration of the proximity detection (col. 18, lines 28-41; col. 19, lines 3-13; FIG. 229) for the benefit that a cabinet is locked after an authorized person has left the area (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to be locked after an authorized person has left the area.
Regarding claim 16, the above combination does not disclose that the sensor includes a transmitter and a receiver, and wherein the event includes an intervening object disposed between the transmitter and receiver.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the sensor includes a transmitter and a receiver (col. 6, lines 15-36; col. 19, lines 3-13), and wherein the event includes an intervening object disposed between the transmitter and receiver (col. 6, lines 15-36; col. 19, lines 3-13) for the benefit that access to a cabinet is granted only to an authorized person (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to grant access only to an authorized person. 
Regarding claim 17, the above combination does not disclose that the transmitter and receiver are disposed vertically across the translatable bins, but the orientation of the transmitter and receiver either vertically or horizontally does not result in added functionality.  Moreover, the fact that there are only two alternatives, vertically or horizontally, suggests it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routine experimentation to have arranged the transmitter and receiver vertically to accommodate the geometry of the bin in which they are disposed.
Regarding claim 18, the above combination does not disclose that the transmitter and receiver are disposed horizontally across the translatable bins, but the orientation of the transmitter and receiver either vertically or horizontally does not result in added functionality.  Moreover, the fact that there are only two alternatives, vertically or horizontally, suggests it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routine experimentation to have arranged the transmitter and receiver horizontally to accommodate the geometry of the bin in which they are disposed.	

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fly and Hein further  in view of Phillips et al. (US 2013/0328661 A1).
	Regarding claim 12, the above combination does not disclose that the sensor includes an optical sensor.
	Phillips, addressing the same problem of how to configure a storage unit, teaches a tool storage system with multiple drawers ([0046]; FIG. 1A), comprising optical sensors for detecting a position, movement or moving direction of storage drawers ([0082]) for the benefit of determining drawer movement relative to some position on the frame of the storage system ([0082]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Phillips with the storage unit of the above combination because that would have enabled the storage unit to determine drawer movement relative to some position on the frame of the storage unit.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fly and Hein further in view of Park (US 2016/0370079 A1).
	Regarding claim 13, the above combination does not disclose that the event includes an interruption of a cone of visibility of the sensor.
	Park, addressing the same problem of how to monitor a storage bin, teaches an ice maker for refrigerators that is capable of adjusting a full-ice level ([0002]), wherein an ice storage unit comprises an optical sensor, wherein the light to the optical sensor is blocked ([0006], [0049], [0050]) for the benefit if determining when the ice storage unit is full of ice ([0006], [0049], [0050]).	
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Park with the storage unit of the above combination because that would have enabled the storage unit to determine when the storage bin is full of items.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fly and Hein further in view of Turnell et al. (US 2017/0193189 A1).	
Regarding claim 15, Fly does not disclose that the alert is an audio signal.
Turnell, addressing the same problem of how to configure a storage bin, teaches a medication reminder and dispensing system ([0001]), wherein the system issues an alarm sound ([0041]) for the benefit of notifying a user to confirm that a drawer has been emptied ([0041]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Turnell with the storage unit of the above combination because that would have enabled the storage unit to notify a user to confirm that a drawer has been emptied.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fly in view of Warrender et al. (US 2005/0270770 A1), further in view of Chung, and further in view of Hein.
Regarding claim 20, Fly discloses:		
a tool storage unit ([0047]; FIG. 2A:  200) comprising: 

translatable bins ([0048], [0050]; FIG. 2A:  230; FIG. 2B);

a processor configured to generate an alert ([0057], [0076], [0080]; FIG. 3A:  301).

	Fly does not disclose:

a light disposed above the translatable bins and adapted to illuminate an interior containment space of at least one of the translatable bins;

a first sensor configured to detect movement of at least one of the translatable bins;

a proximity sensor configured to detect the proximity of a person or an object relative to the tool storage unit;

the processor generates an alert upon detection of at least one of movement of at least one of the translatable bins and an object in proximity to the unit,

the alert causing the light to be turned on.

	Warrender, addressing the same problem of how to arrange a light source with a bin, teaches convenience lights for illuminating interior spaces in furniture, cabinets, chests, lockboxes and other such enclosures ([0004]), wherein a light source is disposed above a drawer ([0022]; FIG. 5) for the benefit of illuminating the interior space of the drawer ([0021]). 
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Warrender with the storage unit of the above combination because that would have enabled the storage unit to illuminate the interior space of the translatable bins.
	The above combination does not disclose:
a first sensor configured to detect movement of at least one of the translatable bins;

a proximity sensor configured to detect the proximity of a person or an object relative to the tool storage unit;

the processor generates an alert upon detection of at least one of movement of at least one of the translatable bins and an object in proximity to the unit,

the alert causing the light to be turned on.

Chung, addressing the same problem of how to illuminate a storage bin, teaches an illumination device applied in a pull-out cabinet (or a drawer) to provide illuminations to the pull-out cabinet ([0002]), comprising a first sensor configured to detect movement of at least one of the translatable bins ([0022]), for the benefit of turning on the light when the drawer is open and light is needed and turning off the light when the drawer is closed and light is not needed, thereby avoiding wasting unnecessary electric energy ([0022]).  
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chung with the storage unit of the above combination because that would have enabled the storage unit to turn on a light when a drawer is open and light is needed and turn off the light when the drawer is closed and light is not needed, thereby avoiding wasting unnecessary electric energy.
The above combination does not disclose:
a proximity sensor configured to detect the proximity of a person or an object relative to the tool storage unit;

the processor generates an alert upon detection of at least one of movement of at least one of the translatable bins and an object in proximity to the unit,

the alert causing the light to be turned on.

	Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), comprising:
a proximity sensor configured to detect the proximity of a person or an object relative to the tool storage unit ([0026], [0029], [0033]; FIG. 2:  30-40; FIG. 3:  26),

the processor generates an alert upon detection of at least one of movement of at least one of the translatable bins and an object in proximity to the unit ([0024], [0026], [0028], [0029]),

the alert causing the light to be turned on ([0024], [0030], [0033], [0037], [0043]; FIG. 2:  26, 30-40; FIG. 3:  26; the light is turned on in response to a signal from a controller; that signal constitutes an alert),
  
for the benefit that the storage area is illuminated only when an object is placed in or removed from the storage area ([0010], [0038], [0041]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the unit of Fly because that would have enabled the unit to illuminate a bin only when an object is placed in or removed from the bin.
Response to Arguments
13.	The applicant’s arguments with respect to claims 1, 3-5, 7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689